UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) October 23, 2007 MDU Resources Group, Inc. (Exact name of registrant as specified in its charter) Delaware 1-3480 41-0423660 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer IdentificationNo.) incorporation) 1200 West Century Avenue P.O. Box 5650 Bismarck, North Dakota 58506-5650 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (701) 530-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: q Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) q Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) q Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) q Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition and Item 7.01.Regulation FD Disclosure. On October 23, 2007, MDU Resources Group, Inc. (the "Company") issued a press release announcing third quarter 2007 earnings.A copy of the press release, which the Company is furnishing to the Securities and Exchange Commission, is attached as Exhibit 99 and incorporated by reference herein. Item 9.01.Financial Statements and Exhibits. (d) Exhibits 99 Press Release issued October 23, 2007, regarding earnings for the third quarter. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MDU RESOURCES GROUP, INC. Date October 23, 2007 By/s/ Doran N. Schwartz Doran N. Schwartz Vice President and Chief Accounting Officer EXHIBIT INDEX Exhibit Number 99 Description of Exhibit Press release issued October 23, 2007, regarding earnings for the third quarter.
